 

 

Case 1:17-cv-05353-GBD Document 154 Filed 04/21/20 Page 1of1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICHOLAS PARKER, on behalf of himself and all:
others similarly situated,

 

Plaintiff, :
-against- : ORDER
UNITED INDUSTRIES CORPORATION, : 17 Civ. 5353 (GBD)
Defendant.

GEORGE B. DANIELS, District Judge:

The May 6, 2020 oral argument is adjourned to July 22, 2020 at 10:30 a.m.

Dated: April 21, 2020
New York, New York
SO ORDERED.

Goria 6 Dorr

 

ORG# B. DANIELS
UNITED STATES DISTRICT JUDGE
